DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1-9 are objected to because of the following informalities:  
The claims are objected to because they include reference characters which are not enclosed within parentheses. Claim 1 includes reference characters 212 and 2121 in lines 7-8. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the supporting part" in line 7.  There is insufficient antecedent basis for this limitation in the claim. “A supporting part” is recited in claim 2. Is the subject matter of claim 2 meant to be incorporated into claim 1?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, CN 2899566 Y (see also computer-generated English translation) in view of Smets et al., US 2012/0233800.
	Shen discloses the claimed invention including a toilet brush comprising a handle (10) and a brush head connected with the handle (20, Figure 1), wherein the brush head comprises a brush head body (110) and a brush head sleeve (20), the surface of the brush head body is sleeved with the brush head sleeve (see Figures, in English translation the paragraph that begins at the end of Page 2), the brush head sleeve comprises a brush head sleeve body and a plurality of bristles uniformly distributed on the outer surface of the brush head sleeve body (Figure 1; see English translation paragraph that begins at the end of Page 2; sleeve body is “the socket end” or “socket part”, see also claim 1), and the brush head sleeve is a latex brush head sleeve or a silica gel brush head sleeve (silica gel, see English translation Page 2). 	Regarding claim 2, the brush head body comprises a supporting part (the cylindrical surface of 110, Figure 2), and the surface of the supporting part is sleeved with the brush head sleeve (Figure 1). Shen does not disclose that the supporting part comprises a plurality of strip-shaped reinforcing portions or that the brush head body further comprises a brush head frame.
	Smets et al. teach a toilet bowl cleaning tool having a handle (1) and a brush head (at 2), the surface of the brush head body is sleeved with a brush head sleeve (3) that is silicone (paragraph 0026) and a supporting part (7) that comprises a plurality of strip-shaped reinforcing portions with strength and toughness so that the supporting part is capable of swing when an external force is applied so that the supporting part can conform to the contours of the surfaces being cleaned (strip-shaped in embodiment of Figure 4 or 5; see also paragraph 0032). Regarding claim 3, the brush head body further comprises a brush head frame (frame is the portion of 2 adjacent to the supporting part 7) with one end connected with the supporting part (Figure 4-5) and the other end connected with the handle (Figures 4-5).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting part of Shen so that it comprises a plurality of strip-shaped reinforcing portions, as taught by Smets et al., so that brush head and supporting part can conform and flex when force is applied against a surface being cleaned to conform to the contour of the surface.
4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, CN 2899566 Y (see also computer-generated English translation) and Smets et al., US 2012/0233800 in view of Werlein, DE 202014101221 U1 (see also computer-generated English translation).
	Shen and Smets et al. disclose all elements previously discussed above and further, each describe bristles that are cylindrical (see Shen, 20 Figures 1 and 3; Smets et al. bristles 6). Neither Shen nor Smets et al. disclose that the ratio of the cross-sectional diameter of the bristles to the length of the bristles is between 1:4 and 1:2.
	Werlein teaches a toilet brush having a handle (1) and brush head connected to the handle (1a, 2), the brush head is sleeved by a brush head sleeve with generally uniformly distributed bristles (4, see Figures; rubber-like, paragraph 0037). Regarding claim 4, Werlein discloses that the bristles (4) have a length relatively small to the bristle thickness/bristle diameter and that at most the length of the bristle is ten times the largest diameter of the respective bristle, or in other words 1:10 (see paragraph 0040 of English translation). Werlein discusses that the bristles, due to the comparatively large bristle diameter to the length, has a sufficient rigidity (paragraph 0020 of English translation).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical bristle of Shen and Smets to have a ratio of the cross-sectional diameter of the bristles to the length of the bristles to be at most 1:10 as taught by Werlein, and furthermore it would have been obvious to specifically provide the ratio of the cross-sectional diameter of the bristles to the length of the bristles to be between 1:4 and 1:2 to optimize the rigidity of the bristle to achieve a desired cleaning result by routine experimentation. 
5.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, CN 2899566 Y (see also computer-generated English translation) Smets et al., US 2012/0233800 in view of Spitaletta, WO 2018/217615.
	Shen and Smets et al. disclose all elements previously mentioned above, however fail to disclose that the handle and brush head are detachably connected or that the handle comprises first and second parts that are detachably connected.
	Spitaletta teaches a toilet brush comprising a handle (104 and 106) and a brush head connected with the handle (108). Regarding claim 5, the handle and the brush head are detachably connected for replacement (at 142, see Figure 3 and paragraphs 0015 and 0028). Regarding claim 6, the handle comprises a first handle part (104) and a second handle part (106), the first and second handle parts are detachably connected (at 122, Figure 3 and paragraphs 0017 and 0020).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and brush head connection of Shen as well as the handle of Shen so that the handle and brush head connection are detachably connected and that the handle has first and second detachably connected handle parts, as taught by Spitaletta, so that the head or handle parts can be replaced or separated for storage.
6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, CN 2899566 Y (see also computer-generated English translation) and Smets et al., US 2012/0233800 in view of Gillespie, US 4,211,750.
	Shen discloses the toilet brush according to claim 1 as described previously and includes a handle (10) and a brush head connected with the handle (20, Figure 1). Shen and Smets et al. do not disclose that the toilet brush is part of a set that additionally comprises a storage box.
	Gillespie teaches a toilet brush set that includes a toilet brush (98) and a storage box with a storage space (20, see Figures 1-2), the toilet brush comprises a handle (96) and a brush head connected with the handle (98, Figures 1-2), the brush head can be stored in the storage space of the storage box (as shown in Figures 1-2) to provide supportive storage for the toilet brush (Abstract, Figures). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the toilet brush of Shen and Smets et al. within a toilet brush set that includes a storage box, such as the one taught by Gillespie, so that the toilet brush can be stored in a supported upright manner.
7.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, CN 2899566 Y (see also computer-generated English translation) Smets et al., US 2012/0233800 in view of Gillespie, US 4,211,750 in further view of de Martrin-Donos, US D860,555.
	Shen, Smets et al., and Gillespie discloses all elements previously mentioned above. Shen does not disclose that the brush is part of a set that includes a storage box. Also Gillespie teaches that regarding claim 8, the storage box comprises an outer shell (50), a bottom cover (22, 24, 26), and an inner container (48), the bottom cover is connected with the bottom of the outer shell (when assembled as shown in Figure 1), the inner container is stored in the outer shell and spaced apart from the outer shell by a predetermined distance (Figures 1-2), the inner container is provided with a drain hole (66). Gillespie also teaches that regarding claim 9, a gap exists between the bottom cover and outer shell (where 32 and 34 are located Figure 2), a side surface of the bottom cover is provided with water outlets (28). Gillespie does not disclose that there are plural drain holes in the inner container.
	De Martrin-Donos teaches a similar toilet brush set including a toilet brush and storage box (see Figures). There is an inner container with plural drain holes (see marked up Figure 6 below). 
[AltContent: textbox (inner container)][AltContent: arrow][AltContent: textbox (drain holes)][AltContent: arrow]
    PNG
    media_image1.png
    779
    386
    media_image1.png
    Greyscale

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the toilet brush of Shen and Smets et al. within a toilet brush set that includes a storage box, such as the one taught by Gillespie, so that the toilet brush can be stored in a supported upright manner and further it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the number of drain holes of Shen, Smets et al., and Gillespie so that there are plural drain holes in an inner container of a storage box, as taught by de Martrin-Donos, in order to provide additional pathways for water or cleaning liquid to drain away from the brush.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg